NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 22 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

GEORGE SANCHEZ,                                  No. 10-15985

              Plaintiff - Appellant,             D.C. No. 4:08-CV-00028-JMR

  v.
                                                 MEMORANDUM*
R. B. KIMMINS; E. K. THOMPSON; C.
A. ROGERS,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                     John M. Roll, District Judge, Presiding

                     Argued and Submitted February 14, 2012
                            San Francisco, California

Before: GRABER, BERZON, and TALLMAN, Circuit Judges.

       George Sanchez appeals the grant of summary judgment to officers R.B.

Kimmins and E.K. Thompson on Sanchez’s claim that the officers used excessive

force in violation of the Fourth Amendment when they tased him three consecutive

times before arresting him for allegedly assaulting his wife. Kimmins and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Thompson tased Sanchez as he: (1) ran back toward his house with the deputies in

pursuit; (2) attempted to shut the door on the deputies after he had successfully

entered the house; and (3) lay motionless on the floor after the second tase and

failed to respond to the deputies’ commands to show his hands.

      Sanchez contends that the district court erred in granting Kimmins and

Thompson summary judgment on the basis of qualified immunity because each of

the tasings: (1) constituted an unreasonable application of force given the

circumstances and (2) violated Sanchez’s clearly established Fourth Amendment

rights of which a reasonable officer would have known.

      1.     Noi Sanchez’s allegation that her husband had assaulted her, which

was corroborated by the bruises on her right eye, forehead, and right arm, gave the

officers probable cause to arrest Sanchez without a warrant. See Ariz. Rev. Stat. §

13-3601(B). In addition to the inherently volatile and dangerous nature of the

domestic violence situation, see Mattos v. Agarano, 661 F.3d 433, 450 (9th Cir.

2011) (en banc), petition for cert. filed, 80 U.S.L.W. 3457 (U.S. Jan. 17, 2012)

(No. 11-898), the deputies knew that Sanchez had twelve guns in the house, had

threatened an officer with a shotgun over the phone, and had displayed an outburst

of anger right before running back toward the house after the officers coaxed him

outside.


                                          2
      These objective factors permitted Kimmins and Thompson reasonably to

conclude that Sanchez posed “an immediate threat to the safety of the officers.”

Mattos, 661 F.3d at 441. As to the first and second tasings, Sanchez was

“attempting to evade arrest by flight,” id., when the deputies tased him. Had

Sanchez successfully entered the house and shut the deputies out, he would have

gained access to his weapons and could have inflicted serious injury or death upon

the deputies. As to the third tasing, Sanchez failed to comply with commands to

show his hands, and the officers reasonably could have believed that Sanchez was

harboring a weapon underneath his body. These circumstances justified the

“intermediate, significant level of force,” Bryan v. MacPherson, 630 F.3d 805, 826

(9th Cir. 2010), used in each of the tasings.

      2.     Even if the deputies used excessive force when they tased Sanchez,

they did not violate “clearly established law,” Mattos, 661 F.3d at 446, in doing so

any of the three times. The incident occurred on May 14, 2006. As of that date, a

reasonable officer would not have known that using a taser to induce compliance

from an individual who appeared to pose an immediate threat and who was not

under the officer’s control violated the Fourth Amendment’s prohibition on

excessive force. See id. at 446-48, 452.

      The district court’s judgment is AFFIRMED.


                                           3